COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Align Strategic Partners, LLC, Brown Lab Investments, LLC, Joel
                         Katz and Andrea Katz v. Lane Moesser.

Appellate case number:   01-16-00837-CV

Trial court case number: 2016-35154

Trial court:             190th District Court of Harris County

       On February 23, 2017, appellee filed a motion to sever Align Strategic Partners, LLC
from the appeal. We deny appellee’s motion. See TEX. R. APP. P. 8.3(b).



Judge’s signature:_/s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: March 21, 2017